Exhibit 10.23

ITC^DeltaCom, Inc.

Description of Non-Employee Director Compensation

Non-employee directors of ITC^DeltaCom, Inc. (the “Company”) who are not members
of or affiliated with the Welsh, Carson, Anderson & Stowe group of the Company’s
stockholders or with Tennenbaum Capital Partners, LLC receive cash fees for
their service on the board of directors of the Company and on committees of the
board. All independent directors are eligible to receive equity-based fees
pursuant to the ITC^DeltaCom, Inc. Amended and Restated Stock Incentive Plan for
their board and committee service.

Independent directors receive annual fees of $30,000, fees of $1,000 for each
board or committee meeting attended in person and fees of $500 for each board or
committee meeting attended by conference telephone. The chairman of the audit
committee receives an additional annual fee of $5,000. All such fees are paid in
cash. All directors are entitled to reimbursement for their reasonable
out-of-pocket expenditures incurred in connection with their board and committee
service.

Independent directors also are eligible to receive awards of restricted stock
units and other awards pursuant to the Amended and Restated Stock Incentive Plan
upon their initial appointment to the board of directors and from time to time
thereafter. Such awards, if any, are made at the discretion of the board.